Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
Claim 1 requires that the lithium salt has an electrochemical window greater than 4V, but instant specification at [0017] is the only recitation of an electrochemical window and it does not appear to be related to the lithium salt as indicated in the claim. 
Claim 10 recites that the battery is “configured to operate at temperature from 25°C to 160°C,” but the instant specification does not recite this range at all and the only support comes from similar Claim 16 of the parent application no. 15/904,315.
Claim 11 recites that the lithium-metal secondary battery is configured to complete over twenty charge-discharge cycles to 100% state of charge and 100% depth of discharge at temperatures from 100°C to 160°C while maintaining greater than 70% of an initial capacity, but while Claim [0028] discusses the cyclability of the battery, there is no recitation in the specification that is similar to the instantly claimed cycles and the only support for this recitation comes from parent application no. 15/904,315 original Claim 17.
Claim 20 recites that the lithium metal secondary battery has a discharge capacity of at least 450 Wh/L at temperatures ranging from 70°C to 160°C, but there is no similar range recited in the instant specification and the only support for this recitation comes from parent application no. 15/904,315 Claim 18.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-12 and 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the instant specification, while being enabling for a high-performance battery stemming from a wide electrochemical window that allows for use of high voltage (greater than 4 V versus lithium at full state of charge) (see specification [0017]), does not indicate that the lithium salt specifically has an electrochemical window greater than 4V, as in Claim 1 and as such, this recitation in the claim introduces new matter. Claim 1 also requires that the value of x ranges from 0.3 to 0.6, but the instant specification at [0039] indicates a range of x from 0.3 to 0.9, and as there are no working examples, the claimed range introduces new matter. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claims 2, 5-12 and 14-23 are rejected based on their dependence on Claim 1.
Additionally regarding Claim 10, while the parent application no. 15/904,315 original Claim 16 provides support for the battery being able to charge and discharge at temperature between 25°C and 160°C, since the instant specification does not include any antecedent basis for this limitation as indicated above, the instant claim introduces new matter by reciting a broader recitation than the original claim by requiring that the battery is “configured to operate at temperature from 25°C to 160°C” and therefore encompassing other operations beyond charging and discharging. 
Additionally regarding Claim 11, while the parent application no. 15/904,315 original Claim 17 provides support for the battery maintaining greater than 70% capacity, since the instant specification does not include any antecedent basis for this limitation as indicated above, the instant claim introduces new matter by reciting that the battery maintains greater than 70% of an initial capacity.
Additionally regarding Claim 14, the claim requires that the value of y ranges from 0.1 to 0.3 and the value of z ranges from 0.1 to 0.3, but the instant specification at [0039] indicates a range of y from 0.05 to 0.3 and a range of z from 0.05 to 0.3, and as there are no working examples, the claimed ranges introduce new matter. 
Additionally regarding Claim 21, the claim requires that the lithium salt comprises 14-22%, by weight, of the electrolyte, but the instant specification at [0030] indicates a range of weight percentage from 10-30%, and a high concentration of greater than 15%, which may includes 18-22%. As there are no working examples and the claimed range is not recited in the instant specification, this recitation introduces new matter.
All of these limitations will be addressed according to the specification in the prior art rejections of below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “high temperature” in Claims 7 and 8 is a relative term which renders the claim indefinite. Instant specification at [0044] indicates that the high temperature battery casing functions to package the internal battery system for high temperature usage which may include temperatures greater than 50°C, but Claim 7 requires that the high temperature battery casing is configured to withstand an operating temperature of greater than 100°C, and multiple temperature ranges are provided in the specification regarding the term “high-temperature”. Further, neither the claims nor the specification establishes an upper limit to the operating or withstanding temperature of the battery. As such, it is not clear what temperature range the battery casing would need to withstand in order to read on the claims. To advance prosecution, the examiner is considering the claim based on the materials recited in the instant specification for the casing as inherently having the claimed withstanding ability.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites that the separator has a maximum pore size limit of 200 nanometers, but this recitation does not make clear whether the end point of the range, 200 nm, is included in the scope of the claim or not. To advance prosecution, the examiner is considering the claim as disclosed in instant specification [0035].
Claim Objections
Claim 6 is objected to because of the following informalities: the claim recites “the anode” in the last line, but for consistency with the remainder of the claims, this should be replaced to recite “the negative electrode”.
Claim 7 is objected to for the following informalities: the claim appears to have a typo and should recite “a high-temperature battery casing configure[[s]]d to withstand”. 
Claim 11 is objected to for the following informalities: the claim appears to have a typo and should recite “temperatures from 100°C to 160°C” or “temperatures from 100[[°]] to 160°C” for consistency and clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9-11, 14, 19, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016/0344063 A1), cited on the IDS filed 19 November 2020.
Regarding Claims 1, 14, and 22, Chang teaches a lithium-metal secondary battery (see [0078]-[0080]) comprising: an electrolyte comprising a bis(trifluoromethanesulfonyl)imide (abbreviated hereinafter as TFSI) based ionic liquid solvent (see [0102] indicating that the liquid electrolyte includes an ionic liquid and a lithium salt and see [0119]-[0121] indicating TFSI as the compound of the ionic liquid), reading on both Claims 1 and 22, and a lithium salt (see again [0102] indicating a lithium salt); wherein: the lithium salt comprises about 5% to about 20%, by weight, of the electrolyte (see [0063]), which overlaps with the claimed range of 10-30%, by weight, of the electrolyte, the lithium salt comprises at least lithium bis(fluorosulfonyl)imide (see [0065]), and the lithium salt has an electrochemical window greater than 4 volts (see [0081] indicating that the battery has improved stability at a high voltage range of about 4.35 V or higher); a lithium metal negative electrode (see [0006]-[0009]) having a thickness from about 10 µm to about 30 µm (see 0082]), which falls within the claimed range of about 5 µm to about 150 µm; a positive electrode comprising an active material, a binder, and a carbon-based conductive additive (see [0084] indicating that a positive electrode active material, a conducting agent, a binder, and a solvent form the positive electrode, see also [0091] indicating carbon cased conductive additives), wherein: the active material comprises a molecular structure LiNixMnyCozO2, x ranges from 0.3-0.6, y ranges from 0.1 to 0.3 and z ranges from 0.1 to 0.3 (see [0086]-[0087] indicating multiple different compounds which would read on the full range of the claimed molecular structure; for example, LiaNi1-b-cCobB’cDα meets the claim where a = 1, 0 ≤ b ≤ 0.5, 0 ≤ c ≤ 0.05, B’ = Mn, D = O and α = 2 resulting in a structure where “1-b-c” correlates to the instant x and overlaps with the claimed range of 0.3 to 0.6, b correlates to the claimed z noting that there is no claimed range for this value, B' correlates to the claimed Mn, c correlates to the claimed y noting that there is no claimed range for this value, D correlates to the claimed O and α correlates to the claimed 2); and a separator, disposed between the positive electrode and the lithium metal negative electrode (see [0096]) and comprising polypropylene and having a thickness of from about 5 µm to about 20 µm (see [0097]), which falls within the claimed range of less than 35 µm.
Regarding Claim 9, Chang further teaches an outer casing (battery case 15) having a coin cell battery structure (see [0141]), which reads on the claimed button cell battery structure.
Regarding Claims 10, 11, and 20, the claims each recite properties of the battery without any additional structure that contributes to these properties. The patentability of product claims is based on the structure of the claimed product. As Chang teaches all of the components required by the claim, it would be inherent that the battery would be i) capable of being operated at temperature from 25°C (taught by the examples in at least [0163]) to 160°C as required by Claim 10, ii) capable of completing over twenty charge-discharge cycles to 100% state of charge and 100% depth of charge at temperatures from 100°C to 160°C while maintaining greater than 70% of an initial capacity as required by Claim 11 (see at least figure 6) and iii) capable of a discharge capacity of at least 450 Wh/L at temperatures ranging from 70°C to 160°C.
Regarding Claim 19, although Fischer is silent as to the contact angle formed on the separator surface by the electrolyte being less or equal to 60 degrees, this property is based on the material selection for the electrolyte and the separator, which is met by Chang. As such, it would be inherent that the claimed contact angle would be met by Chang absent any evidence to the contrary.

Regarding Claim 21, Chang teaches that the lithium salt comprises about 5% to about 20%, by weight, of the electrolyte (see [0063]), which overlaps with the claimed range of 14-22%, by weight of the electrolyte. Therefore, a prima facie case of obviousness exists.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to Claim 1 above, in view of Mackenzie (US 9,276,292 B1), cited on the IDS filed 19 November 2020. While Chang teaches a pyrrolidinium-based cation in the ionic liquid, Chang is silent as to any particular compound. As such, Chang does not teach 1-butyl-1methylprrolidinium as the cation paired with the TFSI anion as the ionic solvent required by the claim.
However, Mackenzie emphasizes that TFSI anions used in secondary battery electrolytes are well-known, including teaching many of the same cations as Chang, and further specifically teaches the anion/cation combination of 1-butyl-1-methylprrolidinium bis(trifluoromethanesulfonyl)imide (see column 11 lines 46-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to particularly combine the anion and cations as claimed since they complement each other as a cation-anion pair. 

Claims 5-6, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to Claim 1 above, in view of Ogawa (US 2009/0197158 A1), cited on the IDS filed 19 November 2020.
Chang further teaches that the pore diameter of the separator is from about 0.01 µm to about 10 µm (10nm to 1000nm) (see [0097]), which overlaps with the claimed range of pore size of less than 200 nm as required by Claim 17. Chang does not teach that the separator is a compound separator with at least two separator materials as required by Claims 5 and 6, that the separator is configured to shrink less than 3% per 2 hours at 90°C and that the separator is configured to shrink less than 5% per hour at 105°C as required by Claim 15, nor that the porosity of the separator is greater than 35% as required by Claim 17.
However, Ogawa teaches a lithium secondary battery with an electrochemical window greater than 4 V (see [0035]) and further teaches a compound separator comprising polypropylene (base material 23A, see [0044]) and a coating (coating layers 23C and surface layers 23B, see figures 3A and 3B), reading on the claimed two layers having different compositions required by Claim 5. Ogawa further teaches that the compound separator comprises a polyimide layer (coating layer 23C may be polyimide, see [0046]) adjacent to the cathode (cathode 21, see figures 3A and 3B) and a ceramic-coated layer (coating layer 23C may be ceramic, see [0046]) adjacent to the anode (anode 22, see again figures 3A and 3B), reading on the two layers required by Claim 6. Ogawa also further teaches that the porosity of the separator is in the range of 25% to 60% (see [0056]), which overlaps with the claimed range of greater than 35% required by Claim 17.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polypropylene separator taught by Chang with the compound separator arrangement of Ogawa in order to reduce thermal shrinkage (see Ogawa [0046]) and to increase thermal stability at high voltage charging (see Ogawa [0012]). Further, it is the examiner’s position that the shrinkage of the separator is a function of the materials used within the battery and the separator itself. Since the prior art appreciates these materials, it would be expected that a material property of the separator such as shrinkage at particular temperatures required cy Claim 15 would be met by the prior art.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to Claim 1 above, in view of Kuttipillai (US 2014/0042988 A1), cited on the IDS filed 19 November 2020.
While Chang does teach a generic battery casing (case 15, see [0126]), Chang does not specifically teach a high temperature battery casing configured to withstand an operating temperature of greater than 100°C.
However, Kuttipillai teaches a high temperature (up to 210°C, see abstract) battery casing for use with an energy storage cell operating at a temperature of up to 210°C, as required by the operating temperature of Claim 7. Kuttipillai further teaches that the casing (see [0274] and figure 28) comprises a steel-based negative contact casing (housing 7 with negative contact 55, as described in [0243] and [0274]) with a positive contact pin (positive contact 56, as described in [0274]) circumscribed by a glass to metal seal (insulator 26, see [0258] and figure 19) as required by Claim 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the high temperature battery casing of Kuttipillai to the battery system taught by Chang in order to protect the assembled battery from damage in a variety of potential applications such as operation at higher temperatures than the 25°C tests performed by Chang.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to Claim 1 above, in view of Yano (US 2010/0073005 A1), cited on the IDS filed 19 November 2020.
Chang does not teach an elevated temperature charging system configured to maintain the temperature of the battery at a particular temperature while charging the battery. 
However, Yano teaches a charging system (circuit board 7) which controls temperature of the battery within a certain range (see [0055]) by controlling the charging and discharging currents.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide the battery taught by Chang with a device that controls charging based on temperature, such as that taught by Yano. The examiner notes that the claim language requiring that the charging system set the temperature of the battery is a functional recitation of the claimed charging system. As such, absent any material difference between the battery and charging system of the prior art and that of the instant invention, it would be expected that the prior art charging system would be capable of setting the particular temperature of the battery during charging to 80°C specifically and therefore the indicated prior art meets the claim.

Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to Claim 1 above, in view of Endo (US 20180366773 A1), cited on the IDS filed 19 November 2020.
Chang does not teach the particle structure of the positive electrode as required by Claim 16, nor does Chang teach the weight ratios of active material, binder and carbon-cased conductive additive of the positive electrode required by Claim 23.
However, Endo teaches a lithium metal anode battery (see [0116]) and a Li(NiaCobMnc)O2 cathode (see [0066]-[0068]) including a secondary particle of the lithium transition metal oxide material has, for example, a particle size of 10µm (see [0089]), which is within the claimed range of 4 to 28 microns required by Claim 16. Endo also teaches that the binder of the positive electrode constitutes 1-50% and more preferably 2-30% by weight of the positive electrode (see [0122]), which overlaps with the claimed range of 0.5-5% as required by Claim 23, the carbon-cased conductive additive constitutes 0.1-50% and more preferably 0.5-30% by weight of the positive electrode (see [0121]), which includes the claimed range of 0.1-4% as required by Claim 23, and assuming there are no additional additives (see [0119] indicating that the active material is the main component of the positive electrode and the additional components are optional by the “may include” language), the amount of active material would include any values less than 97.5%, which overlaps with the claimed range of at least 93% as required by Claim 23.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the specific lithium nickel manganese cobalt oxide and additive compositions as the positive electrode taught by Endo in the battery of Chang to achieve a battery that has improved charge-discharge cycle performance (see Endo [0054]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to Claim 1 above, in view of Kim (US 2015/0221945 A1), newly cited.
Chang does not teach the density of the positive electrode as required by Claim 18.
However, Kim teaches a lithium metal anode battery (see [0010] and [0063]) and a lithium transition metal oxide cathode (see [0006]) where the active mass density of the positive electrode is 3.8 g/cc (grams per centimeter-cubed) to 4.35 g/cc (see [0061]), which falls within the claimed range of at least 2.4 g/cc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the positive electrode with a high density in order to ultimately provide a lithium metal battery having high capacity (see Kim [0123] and [0117] indicating that the higher density samples produced higher charge and discharge capacity relative to the lower density comparative examples).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723